

EXHIBIT 10.21


Rayonier Incentive Stock Plan
Restricted Share Award Agreement




This Award Agreement is entered into by and between Rayonier Inc., a corporation
organized under the laws of the State of North Carolina with its principal
office at 1301 Riverplace Boulevard (the "Company"), and the undersigned
qualified individual ("Key Employee"), pursuant to the Rayonier Incentive Stock
Plan (the "Plan") as of this __ day of ____, 20__ (the “Effective Date”).
W I T N E S S E T H :


WHEREAS, the Compensation and Management Development Committee of the Company's
Board of Directors, in its capacity as the Committee under the Plan (the
"Committee"), desires to advance the best interests of the Company by
recognizing the achievements of Key Employee and Key Employee’s continued
responsibilities and providing Key Employee with an additional incentive to
remain in the employ of the Company;
WHEREAS, by Resolution dated ___________, the Committee has expressed an
intention to grant to Key Employee Common Shares of the Company (the "Shares"),
with such Shares to vest on as provided in this Award Agreement, provided Key
Employee remains continuously employed by the Company from the date hereof
through the Vesting Date, subject to the provisions of this Award Agreement and
of the Plan; and
WHEREAS, this Award Agreement is being entered into to convey Award of the
Shares to Key Employee.
NOW THEREFORE, in consideration of the mutual promises made herein, the parties
agree as follows:
1. Definitions
All capitalized terms not expressly defined in this Award Agreement and used
herein shall have the same meaning set forth in the Plan, a copy of which is
attached hereto as Exhibit A.
2. Award of Shares; Vesting
(a) Shares Awarded. Key Employee is hereby awarded ______ Shares, subject to the
terms of this Award Agreement, as of the Effective Date.
(b) Vesting. Key Employee shall become vested with respect to, and thereupon
have a non-forfeitable right to, the Shares granted pursuant to Section 2(a) on
______ (as such vesting date may be changed by Accelerated Vesting under Section
2(d), herein referred to as the "Vesting Date"); provided that, Key Employee
shall have remained continuously in the employ of the Company (or any
Participating Company) from the Effective Date through the Vesting Date.
(c) Termination of Employment. Except as provided in Section 2(d), if Key
Employee's employment is terminated for any reason before the Vesting Date, then
all of the Shares subject to this Award Agreement, and all dividends and accrued
earnings thereon, shall immediately be forfeited to the Company, and Key
Employee shall have no further rights to such Shares from and after the date of
such termination.




--------------------------------------------------------------------------------



(d) Accelerated Vesting. Vesting shall be accelerated and the new Vesting Date
shall be (a) determined by the Committee where the Committee deems such action
appropriate, in its sole discretion, to the extent permitted by the Plan and
consistent with the Deferred Compensation Rules (defined below) as they may be
applicable, or (b) the date of death of Key Employee if Key Employee shall die
on or before the original Vesting Date while Key Employee is employed by the
Company (or any Participating Company). Any event described in this Section 2(d)
is referred to herein as “Accelerated Vesting.”)
(e) Tax Matters.
(i) Section 83(b) Election. The Key Employee may make an election to be taxed
currently on the value of the Shares as of the Effective Date by timely filing
an election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) and providing the Company with a copy thereof (the “Section 83(b)
Election”). If Key Employee makes the Section 83(b) Election, Key Employee will
be taxed currently on all dividends paid in respect of the Shares, without
regard to the dividends being held in escrow as provided in Section 3(c) below.
(ii) Withholding Taxes. At the time of a Section 83(b) Election, or if no
Section 83(b) Election has been made and the Shares have not been forfeited, on
the Vesting Date, or at any other time when withholding is required under the
Code, the Company shall have the right to require Key Employee to pay to the
Company the amount of taxes that the Company is required to withhold or, in the
Company’s discretion in lieu thereof, to retain, or sell without notice, a
sufficient number of Shares held by it for Key Employee to cover the amount
required to be withheld or to withhold from any other amounts due to Key
Employee by the Company. The Company may deduct from all dividends paid with
respect to Shares granted hereunder, and from any earnings deemed accrued
thereon as hereinafter provided, the amount of taxes, if any, that the Company
is required to withhold with respect to such amounts.
3. Restricted Shares
(a) Sale; Exchange, etc. Key Employee acknowledges and agrees that prior to the
Vesting Date the Shares are subject to a restriction against sale, exchange,
hypothecation, assignment, transfer (including by gift), pledge or other
encumbrance, without the prior written consent of the Committee, which consent
shall require of the proposed transferee an undertaking to be bound by the terms
of this Award Agreement, including forfeiture upon the termination of the
employment of Key Employee before the Vesting Date.
(b) Shareholder Rights. Subject to the vesting requirements provided for herein,
Key Employee, as the owner of Shares granted hereunder, shall have all the
rights of a shareholder, including but not limited to, the right to vote such
Shares and, subject to Section 3(c) below, the right to receive all dividends
declared or paid on such Shares.
(c) Dividends.
(i) Dividends Accumulated. All dividends paid on the Shares granted to Key
Employee under this Award Agreement, or on Shares issued as a dividend with
respect to the Shares so granted, shall be withheld and accumulated by the
Company until the Payout Date (as provided in Section 3(c)(iii) below) or
forfeited. (Any dividends paid in shares of Common Stock shall be deemed to be
additional Shares and held pursuant to Section 3(d) below.)
(ii) Interest on Withheld Cash Dividends. The Key Employee shall be credited and
paid an amount equal to the amount that would have accrued on all dividends paid
solely or partly in cash and accumulated under Section 3(c)(i) in respect of
Shares vested on the Vesting Date, had such amounts earned interest at a rate
equal to prime rate as reported in the Wall Street Journal, adjusted and
compounded annually, from the date such cash dividends were paid by the Company
on such Shares.




--------------------------------------------------------------------------------



(iii) Payout Date. If Key Employee has made a Section 83(b) Election with
respect to the Shares, the Payout Date shall be not later than fifteen (15) days
following the Vesting Date. If Key Employee has not made a Section 83(b)
Election, the Payout Date shall be the later of (x) the date determined under
the preceding sentence or (y) if required by the Deferred Compensation Rules, in
the case of Accelerated Vesting or in the event that Key Employee’s employment
is terminated on the Vesting Date, six months after the Vesting Date.
(iv) Unfunded Obligation. Insofar as this Section 3(c) provides for payments to
Key Employee in cash, this obligation shall be unfunded. Although bookkeeping
accounts may be established with respect to Key Employee by virtue of the
operations of this Section 3(c), any such accounts are merely a bookkeeping
convenience. Any liability of the Company to Key Employee shall be based solely
upon the contractual obligation arising under this Award Agreement.
(d) Escrowed Share Certificates; Legend; Delivery. Each certificate in respect
of Shares granted pursuant to this Award Agreement or paid as dividends on
Shares so granted shall be registered in the name of Key Employee, but shall be
retained by the Company on behalf of Key Employee, together with a stock power
endorsed in blank, until the Shares represented thereby have vested or been
forfeited as provided herein. Key Employee (and any consented-to transferee)
shall execute such additional stock powers as may be required from time to time
hereunder. All certificates representing the Shares shall bear the following
legend:
"The transferability of this certificate and the Shares represented hereby are
subject to terms and conditions, including forfeiture, contained in a Rayonier
Incentive Stock Plan Restricted Share Award Agreement between the owner hereof
and Rayonier Inc. Copies of such Award Agreement are on file in the office of
the Secretary of Rayonier Inc."
The certificates shall be maintained in the United States by the Secretary of
the Company for safekeeping prior to the Vesting Date. Certificates for Shares
shall be delivered to Key Employee, free of the legend described above, within
fifteen (15) days after the Vesting Date. If Accelerated Vesting has occurred as
a result of a Change in Control (as defined in Section 10 of the Plan) and Key
Employee holds Restricted Stock on the date of such Accelerated Vesting, Key
Employee may tender such Restricted Stock to the Company, and the Company shall
pay the Formula Price (as defined in Section 10 of the Plan), provided that such
Restricted Stock shall have been tendered to the Company within sixty (60)
calendar days of the Vesting Date.
4. Conformity with Securities Laws
The grant of Shares hereunder (and any transfers thereof) are subject to
compliance with all applicable securities laws. Key Employee hereby represents
to the Company that Key Employee is acquiring the Shares for investment and not
with a view to the distribution thereof and that Key Employee has had full and
complete access to the financial statements of the Company and to the Company's
senior management. The certificates representing Shares issued by the Company
pursuant to this Award Agreement may bear a legend describing the restrictions
on resale thereof under applicable securities laws, and stop transfer orders
with respect to such certificates may be entered in the stock transfer records
of the Company.


5. Miscellaneous
(a) Assignments and Transfers. The rights and interests of Key Employee under
this Award Agreement may not be assigned, encumbered or transferred.




--------------------------------------------------------------------------------



(b) No Right to Employment. Neither this Award Agreement nor any action taken
hereunder shall be construed as giving Key Employee any right to be retained in
the employ of any Participating Company.
(c) Headings. The headings contained in this Award Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
(d) Consistency with the Plan. This Award Agreement is subject to all the
provisions of the Plan. It is expressly agreed and understood that in the case
of any inconsistency between the provisions of this Award Agreement and the
Plan, the provisions of the Plan shall control, as determined in the sole
judgment of the Committee.
(e) Deferred Compensation Rules. To the extent applicable hereto, this Award
Agreement shall be interpreted and applied in compliance with Section 409A of
the Code and such IRS Notices and Treasury Regulations as may be promulgated
thereunder (collectively, the “Deferred Compensation Rules”) and to the extent
applicable hereto any provision of this Award Agreement found not to be in
compliance therewith shall be amended as necessary to comply therewith,
determined in the sole discretion of the Committee, retroactively to the date
hereof.
(f) Applicable Law. The interpretation of the provisions hereof shall be
governed by the laws of the State of Florida.
IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed and delivered on the Effective Date first above written.
KEY EMPLOYEE






_____________________________
[Name]
[Address]


RAYONIER INC.








____________________________
 [Name]
 [Title]






